DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

2. 	Applicant’s amendment filed on 12/16/20 has been entered. 
Claims   1-21 are pending in the application.  
Response to Arguments
      Applicant’s arguments filed on 12/16/20 have been fully considered and are persuasive. In response to applicant’s amendment claim 21.
Applicant has amended claim 21 to overcome 35 USC § 101 rejection. Therefore, the rejection under 101 has been withdrawn. 
 				Allowable Subject Matter
4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1- 21, are allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes a computer -implemented method for creating a digital representation of at least an object surface of a physical object the method comprising : wherein the intermediate representation comprises a depth map indicative of distances from a reference position to respective positions on the object surface, the intermediate representation comprising a first part representing a first part of the object surface wherein the first part of the object surface comprises a hole in the depth map; and modifying the first part of the and modifying the first part of the intermediate representation based at least in part on the determined one or more object surface normals, wherein modifying the first part of the intermediate representation comprises filling the hole. The claimed features of original independent claims 1, 10 in combination with the remainder features /limitations of the claims 2-9, 17-21, dependent on claim 1, and are allowed for the same reason because neither anticipated nor obvious in view of the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Taylor (US. 7620234) discloses an image processing apparatus 2, images of a subject object 210 and data defining the positions and orientations at which the images were recorded are processed to generate a three-dimensional computer model of the subject object 210. As part of the processing, image data relating to the subject object 210 is segmented from other image data in each input image. The results of the segmentation processing are displayed to a user and the apparatus is operable by the user to edit the segmentation processing to correct any errors. Such errors typically occur due to the misclassification of pixels relating to shadows in an input image as part of the subject object 210 and the misclassification of pixels relating to features on the 
Kim et al., (US.10074160) discloses enhanced removing of noise and outliers from one or more point sets generated by image-based 3D reconstruction techniques is provided. In accordance with the disclosure, input images and corresponding depth maps can be used to remove pixels that are geometrically and/or photometrically inconsistent with the colored surface implied by the input images. This allows standard surface reconstruction methods (such as Poisson surface reconstruction) to perform less smoothing and thus achieve higher quality surfaces with more features. In some implementations, the enhanced point-cloud noise removal in accordance with the disclosure can include computing per-view depth maps, and detecting and removing noisy points and outliers from each per-view point cloud by checking if points are consistent with the surface implied by the other input views.
Montserrat Mora et al., (USPGPUB NO. 20150178988) discloses A method for generating a realistic 3D reconstruction model for an object or being, comprising: a) capturing a sequence of images of an object or being from a plurality of surrounding cameras; b) generating a mesh of said an object or being from said sequence of images captured; c) creating a texture atlas using the information obtained 
5.	Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled, comments on statement of reasons for allowance.







Contact Information
6.	 Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA C CHAVVAN whose telephone number is (571)272-7446, The examiner can normally be reached on M- F 8 am 5,00 pm flexing. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409, The fax phone number tor the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status Information for published applications may be obtained from either Private PAIR or Public PAIR.Status Information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see fittp://pairdlr@ctvspto.gov should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBG) at 888-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669